Citation Nr: 0718783	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-05 811	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to service connection for residuals of a 
right ankle injury.

4.  Entitlement to service connection for residuals of a left 
ankle injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1968.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a March 2004 rating action that denied 
service connection for a right shoulder disability, as well 
as for residuals of bilateral knee and ankle injuries.

In June 2005, the veteran testified at a hearing before a 
decision review officer at the RO; a transcript of the 
hearing is of record.

By rating action of December 2005, the RO granted service 
connection for a right shoulder disability; this constitutes 
a full grant of the benefit sought on appeal with respect to 
that issue.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  The VA will notify the veteran when 
further action on his part is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)).  These 
provisions include enhanced duties to notify and assist 
claimants.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claims on appeal has not been accomplished.  

At the hearing on appeal, as well as in an April 2006 
statement, the veteran stated that he was treated in service 
at U.S. military medical facilities in Baumholder, Germany 
from 1966 to 1968 for injuries to both knees and ankles after 
jumps from armored personnel carriers, but no service medical 
records documenting any such treatment are contained in the 
claims folder.  A February 2004 VA examination documents 
current bilateral knee and ankle arthritis.  In written 
argument dated in April 2007, the veteran's representative 
suggested that the duty to assist requires that an additional 
search be conducted for such important documentation.

Although the record documents the RO's request for a search 
for service medical records at the National Personnel Records 
Center, no request to search military medical facilities 
directly in Germany and other pertinent military records 
depositories was made.  Under the circumstances, the Board 
finds that the RO should directly contact U.S. Army military 
medical facilities in Baumholder, Germany and any other 
pertinent military records depositories and request all 
service medical records of the veteran's reported treatment 
and evaluation for injuries to both knees and ankles.  

With respect to post-service medical treatment to support the 
claims on appeal, the Board finds that additional development 
action is also required.  On remand, the RO should also 
obtain any records of outstanding medical treatment and 
evaluation of the veteran for bilateral knee and ankle 
disabilities at the VA Medical Centers (VAMCs) in 
Indianapolis and Marion, Indiana from 2005 up to the present 
time.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received or notification is 
provided that further efforts to obtain such records would be 
futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO via 
the AMC for the following action:

1.  The RO should directly contact U.S. 
Army medical facilities (hospital and 
dispensary) in Baumholder, Germany 
(including that with a listed APO 09034 
in 1968) and any other pertinent military 
records depositories, and request a 
search for all service medical records 
associated with treatment and evaluation 
of the veteran during his period of 
active military service from 1966 to 
1968, to specifically include treatment 
for bilateral knee and ankle injuries 
while jumping from armored personnel 
carriers.  In requesting these records, 
the RO should follow the current 
procedures prescribed in 38 C.F.R. 
§ 3.159.  All records and/or responses 
received should be associated with the 
claims folder.

2.  The RO should obtain from the 
Indianapolis and Marion, Indiana VAMCs 
copies of all records of treatment and 
evaluation of the veteran's knees and 
ankles from 2005 to the present time.  In 
requesting these records, the RO should 
follow the current procedures prescribed 
in 38 C.F.R. § 3.159.  All records and/or 
responses received should be associated 
with the claims folder.

3.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  In the event that 
additional service medical records are 
obtained, such adjudication should 
include consideration of the provisions 
of 38 C.F.R. § 3.156(c).

6.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).


